   Case 8:18-cv-01610-JSS Document 40 Filed 03/20/19 Page 1 of 1 PageID 272



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

MINI DONUT FACTORY, INC.                      )
     An Illinois corporation                  )
                                              )
               Plaintiff                      )
       v.                                     )       Case No. 8:18-cv-01610-SDM-JSS
                                              )
MINI DOUGHNUT FACTORY, LLC                    )
     A Delaware LLC                           )
                                              )
               Defendant.                     )

                     JOINT NOTICE OF SELECTION OF MEDIATOR

Pursuant to this Court’s Order dated March 11, 2019 (Dkt. 39.) and instructions to file a notice of
mediation indicating the parties’ selection of mediator and the mediation date, the Parties are
hereby jointly notifying this Court of the selection of Jim Matulis, Esq. as the mediator to conduct
a mediation in this matter on May 1, 2019.
                                               Dated: March 15, 2019

                                              Respectfully submitted,

 [S]/ Arthur A. Fisher, III                 [S]/David M. Adler/Pro hac vice.
 Arthur A. Fisher, III                      David M. Adler, Esq.
  Law Office of Arthur W. Fisher, III PA    Illinois Bar No. (6242403)
 P O Drawer 1219                            Adler Law Group
 Dunnellon FL 34430-1219                    300 Saunders Road, Suite 100
 mail@tampaiplaw.com                        Riverwoods, IL 60015
 Attorney for Defendant                     Phone: (866) 734-2568
                                            Email: David@adler-law.com
                                            Attorney for Plaintiff

                                            and

                                            [S]/Paul A. Giordano/
                                            Florida Bar No. (194190)
                                            pgiordano@ralaw.com
                                            Roetzel & Andress, LPA
                                            2320 First Street
                                            Suite 1000
                                            Fort Myers, FL 33901
                                            Telephone: 239.337.3850
                                            Attorneys for Plaintiff


                                                  1
